Title: From Thomas Jefferson to John Cleves Symmes, 11 August 1793
From: Jefferson, Thomas
To: Symmes, John Cleves



Sir
Philadelphia Aug. 11. 1793.

Governor Sinclair has inclosed me a Proclamation dated July 24. and summoning the legislature of the North-Western territory to meet at Cincinnati on the 1st. day of September, of which he desired me to notify yourself and Judge Turner. It is out of my power to do it as to the latter, as I do not know where he is. I have the honor to be with great respect, Sir Your most obedt. humble servt

Th: Jefferson

